Exhibit (10) M.

Summary of James T. Langley Leaving Arrangement

At the September 21, 2007 meeting of the Executive Compensation & Development
Committee of the Board of Directors of Eastman Kodak Company (the Compensation
Committee), the leaving benefits for James T. Langley were approved.

The leaving arrangement included: (1) a leaving date of December 31, 2007; (2) a
cash severance allowance of $810,000, an amount equal to Mr. Langley’s annual
total target cash compensation; (3) “approved reason” and accelerated vesting of
the 5,020 restricted shares of the Company’s stock granted to Mr. Langley on
February 27, 2007 as a performance award; (4) “approved reason” with respect to
any award Mr. Langley earns under the 2006-2007 performance cycle of the
Leadership Stock Program; (5) “approved reason” and accelerated vesting with
payout in 2010 with respect to any award Mr. Langley earns under the 2007
performance cycle of the Leadership Stock Program; and (6) for purposes of his
supplemental unfunded retirement benefit, Mr. Langley will receive service
credit for the period beginning August 18, 2007 and ending on the date of his
departure and, therefore, will receive a pro-rated portion of the $100,000 that
would be credited to him if he remained employed through August 18, 2008.

At the December 11, 2007 meeting of the Compensation Committee, an extension of
three to six months of Mr. Langley’s leaving date (previously December 31, 2007)
was approved. All other elements of the leaving benefits were unchanged.

--------------------------------------------------------------------------------